Opinion by
Judge Pryor:
The demurrer to the petition was properly sustained. The words import no charge that would subject the party to action for slander. The meaning of the words can not be enlarged or changed by an innuendo. Porter v. Hughey, 2 Bibb. 232. The answer filed in this case should be stricken from the record. No greater contempt could be offered a court than the filing of such a pleading. It is unnecessarily vulgar and seems to have been prepared with a view of elucidating not only the individual feeling towards the parties instituting the action but to evince an entire want of respect for the tribunal in which these proceedings were had. It does not appear from the record that those filing it were required to answer for the contempt. We take it for granted, however, that such an indignity was not allowed to pass unnoticed.
The judgment is affirmed.